AMENDMENT #3

 

This Amendment #3 (this "Amendment") is entered into as of June 1, 2015, by and
between Tonaquint, Inc., a Utah corporation ("Lender"), and Guided Therapeutics,
Inc., a Delaware corporation ("Debtor").

A. Debtor previously issued to Lender a Secured Promissory Note dated September
10, 2014 and in the principal amount of $1,275,000.00 (the "Note").

B. The Note was issued pursuant to a Note Purchase Agreement dated September 10,
2014 between Lender and Debtor (the "Purchase Agreement," and together with the
Note and all other documents entered into in conjunction therewith, the "Loan
Documents").

C. Lender and Debtor previously agreed to extend the Maturity Date (as defined
in the Note) of the Note ("Extension #1") pursuant to the terms of that certain
Amendment dated March 10,2015 ("Amendment #1").

D. Lender and Debtor also previously agreed to extend the Maturity Date of the
Note ("Extension #2") pursuant to the terms of that certain Amendment #2 dated
May 4, 2015 ("Amendment # 2").

E. Debtor has requested that Lender further extend the Maturity Date ("Extension
#3").

F. Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant Extension #3.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

2. Amendment #2. This Amendment shall supersede and replace Amendment #2 in its
entirety.

3. Extension. The first sentence of Section 1 of the Note is deleted in its
entirety and replaced with the following:

"PAYMENT. Debtor shall pay to Lender the entire outstanding balance of this Note
on or before July 20, 2015."

4. Interest. Section 2 of the Note is deleted in its entirety and replaced with
the following:

"INTEREST. Interest shall not accrue on the unpaid principal balance of this
Note until the date that is six ( 6) months from the date hereof unless an Event
of Default (as defined below) occurs prior to such date. Upon the earlier of (i)
the date that is six (6) months from the date hereof, and (ii) the occurrence of
an Event of Default, the outstanding balance of this Note shall bear interest at
the lesser of the rate of eighteen percent (18%) per annum or the maximum rate
permitted by applicable law, compounding monthly on the first day of each month
and calculated on the basis of a 360-day year, from the date due until paid."

5. Conversions.

(a) During the period beginning on March 10, 2015 and ending on July 20, 2015
(the "Extension Periods"'), Lender shall have the right to convert up to
$350,000.00 of the outstanding balance of the Note into shares of Debtor's
common stock (the "Conversion Shares'').

(b) Lender may elect to make such a conversion (each, a "Conversion") by
delivering a conversion notice in substantially the form attached hereto as
Exhibit A to Debtor ("Conversion Notice"). Debtor agrees to deliver Conversion
Shares on or prior to the date that is three (3) business days after delivery of
a Conversion Notice (the "Delivery Deadline"). For the avoidance of doubt,
Debtor further agrees that it will honor any Conversion Notice delivered during
the Extension Period, even if delivered on the final day thereof. When a
Conversion Notice or other notice hereunder is deemed to be delivered shall be
governed by the terms of Section 7.8 of the Purchase Agreement.

(c) The conversion price per share (the "Conversion Price") for each Conversion
shall be the lower of (i) $0.25, and (ii) 75% of the lowest daily volume
weighted average price per share of Debtor's common stock (as reported by
Bloomberg, L.P.) during the five (5) business days immediately prior to the date
of the applicable Conversion. Notwithstanding the foregoing, the Conversion
Price shall be subject to a conversion floor of $0.15 per share (the "Conversion
Floor"). If Lender submits a Conversion Notice with a Conversion Price less than
the Conversion Floor, then Debtor shall, within two (2) business days of
Lender's delivery of such Conversion Notice, notify Lender in writing of its
election to either (i) pay the conversion amount in cash, or (ii) waive the
Conversion Floor and deliver the Conversion Shares. On or prior to the Delivery
Deadline, Debtor shall pay the aggregate Conversion Price in cash or deliver the
applicable Conversion Shares, as the case may be. If Debtor fails to deliver a
notice as required pursuant to this Section 5(c), then Debtor shall be deemed to
have elected to have waived the Conversion Floor and will be required to deliver
the applicable Conversion Shares on or before the Delivery Date.

(d) If Debtor elects or is deemed to have elected to deliver Conversion Shares
and fails to deliver Conversion Shares on or prior to the Delivery Deadline, a
late fee equal to the greater of (a) $500.00 and (b) 2% of the applicable
Conversion Share Value (as defined below) rounded to the nearest multiple of
$100.00 will be assessed for each day after the Delivery Deadline until
Conversion Share delivery is made; and such late fee will be added to the
outstanding balance of the Note (such fees, the "Conversion Delay Late Fees"),
provided, however, that in no event will the cumulative amount of any Conversion
Delay Late Fees for each Conversion exceed 100% of the applicable Conversion
Share Value. For illustration purposes only, if Lender delivers a Conversion
Notice to Debtor pursuant to which Debtor is required to deliver 100,000
Conversion Shares to Lender and on the Delivery Deadline such Conversion Shares
have a Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on
the Delivery Deadline of $0.20 per share of common stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the outstanding balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Deadline, the
total Conversion Delay Late Fees that would be added to the outstanding balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (1 00) days after the applicable
Delivery Deadline, the total Conversion Delay Late Fees that would be added to
the outstanding balance of the Note would be $20,000.00 (1 00 days multiplied by
$500.00 per day, but capped at 100% of the Conversion Share Value). For purposes
of this Amendment, "Conversion Share Value" means the product of the number of
Conversion Shares deliverable pursuant to any Conversion multiplied by the
volume weighted average price per share on the applicable Delivery Deadline.

6. Volume Restriction.

(a) Lender agrees that, with respect to the Conversion Shares, in any given
calendar week its Net Sales (as defined below) of such Conversion Shares shall
not exceed the greater of (i) fifteen percent (15%) of Debtor's weekly dollar
trading volume in such week (which, for purposes hereof, means the number of
shares traded during such calendar week multiplied by the volume weighted
average price per share (as reported by Bloomberg L.P .) for such calendar
week), and (ii) $75,000 (the "Volume Restriction"). For purposes of this
Amendment, the term "Net Sales" means the gross proceeds from sales of
Conversion Shares sold in a calendar week minus the purchase price paid for any
shares of Debtor's common stock purchased from persons other than Debtor in such
week. Lender hereby authorizes Debtor to request a trading activity report from
Lender's broker with respect to Lender's Net Sales during any calendar week.

(b) Lender agrees that in the event it breaches the Volume Restriction where its
Net Sales during any calendar week exceed the dollar volume it is permitted to
sell in any calendar week (such excess, the "Excess Sales"), then in such event
Debtor's sole and exclusive remedy shall be to reduce the outstanding balance of
the Note by the amount of the Excess Sales upon delivery of written notice to
Lender.

7. Trading Activities. During the Extension Period, Lender will not directly or
through an affiliate engage in any open market Short Sales (as defined below) of
Debtor's common stock; provided; however, that unless and until Debtor has
affirmatively demonstrated by the use of specific evidence that Lender is
engaging in open market Short Sales, Lender shall be assumed to be in compliance
with the provisions of this Section and Debtor shall remain fully obligated to
fulfill all of its obligations under the Loan Documents; and provided, further,
that (a) Debtor shall under no circumstances be entitled to request or demand
that Lender either (i) provide trading or other records of Lender or of any
party (other than as set forth in Section 6(a) above), or (ii) affirmatively
demonstrate that Lender or any other party has not engaged in any such Short
Sales in breach of these provisions as a condition to Debtor's fulfillment of
its obligations under any of the Loan Documents, (b) Debtor shall not assert
Lender's or any other party's failure to demonstrate such absence of such Short
Sales or provide any trading or other records of Lender or any other party as
all or part of a defense to any breach of Debtor's obligations under any of the
Loan Documents, and (c) Debtor shall have no setoff right with respect to any
such Short Sales. As used herein, "Short Sale" has the meaning provided in Rule
3b-3 under the Securities Exchange Act of 1934, as amended.

8. Conversion #4. Debtor acknowledges and agrees that Conversion Notice #4 dated
May 26, 2015 has been cancelled and replaced with Conversion Notice #4 dated May
28, 2015. Debtor agrees to deliver the Conversion Shares set forth in the May
28, 2015 Conversion Notice to Lender within three (3) business days of the date
of this Amendment (the "May 28 Conversion Shares").

9. Extension Fee. As a material inducement and partial consideration for
Lender's agreement to enter into this Agreement and grant Extension #3, each of
Lender and Debtor agree that the Outstanding Balance of the Note shall be
increased by $25,000.00 (the "Extension Fee") as of the date hereof and that the
Extension Fee will tack back to the issuance date of the Note for purposes of
Rule 144. Following the application of the Extension Fee and assuming delivery
of the May 28 Conversion Shares, each of Lender and Debtor acknowledge and agree
that the outstanding balance of the Note is $1,110,418.29 as of the date hereof.

10. Representations and Warranties of Debtor. In order to induce Lender to enter
into this Amendment, Debtor, for itself, and for its affiliates, successors and
assigns, hereby acknowledges, represents, warrants and agrees as follows:

(a) Debtor has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Debtor hereunder.

 

(b) There is no fact known to Debtor or which should be known to Debtor which
Debtor has not disclosed to Lender on or prior to the date of this Amendment
which would or could materially and adversely affect the understanding of Lender
expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Debtor acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Debtor under the terms of the Loan Documents.

 

(d) Debtor has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Loan Documents. To the extent any such defenses,
affirmative or otherwise, rights of setoff, rights of recoupment, claims,
counterclaims, actions or causes of action exist or existed, such defenses,
rights, claims, counterclaims, actions and causes of action are hereby waived,
discharged and released. Debtor hereby acknowledges and agrees that the
execution of this Amendment by Lender shall not constitute an acknowledgment of
or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e) Debtor represents and warrants that as of the date hereof no Events of
Default (as defined in the Note) exist under the Loan Documents or have occurred
prior to the date hereof

 

11. Representations and Warranties of Lender. In order to induce Debtor to enter
into this Amendment, Lender, for itself, and for its affiliates, successors and
assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Lender has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Lender hereunder.

 

(b) (i) Lender is an "accredited investor" as that term is defined in Rule
501(a) of Regulation D; (ii) Lender is experienced, sophisticated and
knowledgeable in trading in securities of private and public companies and by
reason of its respective business or financial experience or its own independent
investigation, Lender is capable of evaluating the merits and risks of the
transaction contemplated by the Transaction Documents; (iii) Lender will only
acquire the Note or the Conversion Shares for investment, for its own account
and not for the interest of any other person and not for distribution or resale
to others; and (iv) Lender is familiar with the Company and has been given the
opportunity to ask questions of the officers and directors of the Company and to
obtain (and has received to its satisfaction) such information about the
business and financial conditions of the Company as it has reasonably requested.
Notwithstanding the foregoing, nothing in this Section 11 shall be construed to
modify, undermine or act as a defense to Company's unconditional obligation to
repay the Note.

 

12. Certain Acknowledgments. Each of the parties acknowledges and agrees that:
(a) no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Debtor in connection with this Amendment, Extension #3 or
other amendments to the Loan Documents granted herein and (b) the Note and the
Conversion Shares (i) have not been and will not be registered under the
Securities Act or the securities laws of any state, nor is any 5 such
registration contemplated and (ii) are subject to restrictions on
transferability and resale, and may not be transferred or resold except as
permitted under the Securities Act of 1933 and applicable state securities laws,
whether pursuant to registration thereunder or an exemption therefrom.

 

   13. Other Terms Unchanged. The Loan Documents, as amended by this Amendment,
remain and continue in full force and effect, constitute legal, valid, and
binding obligations of each of the parties, and are in all respects agreed to,
ratified, and confirmed. Any reference to any Loan Document after the date of
this Amendment is deemed to be a reference to such Loan Document as amended by
this Amendment. If there is a conflict between the terms of this Amendment and
any Loan Document, the terms of this Amendment shall control. No forbearance or
waiver may be implied by this Amendment. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of, or as an amendment to, any right, power, or remedy of Lender under
any Loan Document, as in effect prior to the date hereof.

 

  14. Headings. The headings contained in this Amendment are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Amendment.

 

 15. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party's executed counterpart of this Amendment (or such party's
signature page thereof) will be deemed to be an executed original thereof.

 

16. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

 

 



 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

DEBTOR:

 

GUIDED THERAPEUTICS, INC.

 

By: /s/ Gene Cartwright

Name: Gene Cartwright

Title: CEO

 

LENDER:

 

TONAQUINT, INC.

By: /s/ John M. Fife

       John M. Fife, President

 

[Signature Page to Amendment #3]

 

 

 

 



 

 

 

EXHIBIT A

TONAQUINT, INC.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Date: ____________________________

GUIDED THERAPEUTICS, INC.

5835 Peachtree Corners East, Suite D

Norcross, Georgia 3 0092

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Guided Therapeutics, Inc., a
Delaware corporation ("Debtor"), pursuant to that certain Secured Promissory
Note made by Debtor in favor of Lender on September 10, 2014, and amended on
March 10, 2015 (the "Note"), that Lender elects to convert the portion of the
outstanding balance of the Note set forth below into fully paid and
nonassessable shares of Debtor's common stock as of the date of conversion
specified below. Such conversion shall be based on the Conversion Price set
forth below. In the event of a conflict between this Conversion Notice and the
Note, the Note (as amended) shall govern, or, in the alternative, at the
election of Lender in its sole discretion, the Lender may provide a new form of
Conversion Notice to conform to the Note.

A. Date of Conversion: _________

B. Conversion#: _______

C. Conversion Amount: __________

D. VWAP: _____ (lowest daily volume weighted average price in the preceding 5
business days)

E. Conversion Factor: _________ (75%)

F. Conversion Price: ___________ (lesser of (i) D multiplied by E, and (ii)
$0.25)

G. Conversion Shares: _____________ (C divided by F)

H. Remaining Outstanding Balance of Note: ___________*

 

 

* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Note the terms of which shall control in the event of any
dispute between the terms of this Conversion Notice and such Note.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

Broker: Address:

DTC#:

Account#:

Account Name:

 

To the extent the Conversion Shares are not able to be delivered to the Lender
electronically via the DWAC system, please deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Conversion
Notice (by facsimile transmission or otherwise) to:

 

Sincerely,

 

TONAQUINT, INC.

 

By:._______________________

John M. Fife, President